Case 7:20-mj-12803-UA Documenté6 Filed 01/06/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee enter ene e nc nnemen enema eRe AEROS x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEO OR TELE CONFERENCE
-against-
Samuel Turner 20-mj-12803
Defendant(s).
een mere nner ece nmennnne wma mmannaneamennensanae x

Defendant Samuel Turner hereby voluntarily consents to participate in the following proceeding
via videoconferencing or XI teleconferencing:

X Initial Appearance Before a J udicial Officer

O Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

O Guilty Plea/Change of Plea Hearing
0 Bail/Detention Hearing

oO Conference Before a Judicial Officer - Assignment of Counsel

Defendant’s Signature 7 Wing” athe Defendant’s Counsel’s Signature

(Judge may obtain verbal’consent on
Record and Sign for Defendant)

J Amuel Tue NER elu. x Co vance

Print Defendant’s Name Print Counsel’s Name

 
 

 

 

This proceeding was conducted by reliable video or telephone conferencing technology.

sont7I20 (2 ie

Date U.S. District Judge/U.S. Magistrate Judge

 
